UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25097 EClips Media Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 65-0783722 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 101 Middlesex Turnpike, Suite 6 Burlington, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 646-820-5493 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed). Yes £ No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes RNo £ The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter, based on the price at which the common equity was last sold on the OTC Bulletin Board on such date was approximately $4,995,760.For purposes of this computation only, all officers, directors and 10%or greater stockholders of the registrant are deemed to be affiliates. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. Class Outstanding at March 25, 2011 Common Stock, $0.0001 par value ECLIPS MEDIA TECHNOLOGIES, INC. ANNUAL REPORT ON FORM 10-K Fiscal Year Ended December31, 2010 TABLE OF CONTENTS Page PART I Item1. Business 1 Item1A. Risk Factors 3 Item1B. Unresolved Staff Comments 3 Item2. Properties 3 Item3. Legal Proceedings 3 Item4. Removed and Reserved 3 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 Item6. Selected Financial Data 4 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item8. Financial Statements and Supplementary Data 13 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 14 Item9A. Controls and Procedures 14 Item9B. Other Information 15 PART III Item10. Directors, Executive Officers and Corporate Governance 15 Item11. Executive Compensation 16 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item13. Certain Relationships and Related Transactions, and Director Independence 20 Item14. Principal Accountant Fees and Services 20 PART IV Item15. Exhibits, Financial Statement Schedules 20 Signatures 21 PART I Item1. Description of Business. Corporate History We were incorporated under the name “Swifty Carwash & Quick-Lube, Inc.” in the state of Florida on September 25, 1997. On October 22, 1999, we changed our name from “Swifty Carwash & Quick-Lube, Inc.” to “SwiftyNet.com, Inc.” On January 29, 2001, we changed our name from “SwiftyNet.com, Inc.” to “Yseek, Inc.” On June 10, 2003, we changed our name from “Yseek, Inc.” to “Advanced 3-D Ultrasound Services, Inc.” We merged with World Energy Solutions, Inc., a private Florida corporation, on August 17, 2005.Advanced 3D Ultrasound Services, Inc. remained as the surviving entity and legal acquirer, and World Energy Solutions, Inc. was the accounting acquirer.On November 7, 2005, we changed our name to “World Energy Solutions, Inc.” and merged with Professional Technical Systems, Inc.We remained as the surviving entity and legal acquirer, while Professional Technical Systems, Inc. was the accounting acquirer. On February 26, 2009, we changed our name to “EClips Energy Technologies, Inc.”For the purpose of changing our state of incorporation to Delaware, we merged with and into our newly-formed wholly-owned subsidiary, EClips Media Technologies, Inc. on April 21, 2010, with EClips Media Technologies, Inc. continuing as the surviving corporation. Recent Events Our former operations were the development and manufacturing of products and services that reduced fuel costs and energy expenditures and benefited the environment.We sold these products and services to consumers in the public and private sectors.In December 2009 we discontinued these operations and disposed of certain of our subsidiaries related to the former operations. On December 22, 2009 we entered into a purchase agreement with Benjamin C. Croxton, our former Chief Executive Officer and director, and certain investors who represented a controlling interest in us (the “Purchasers”).The agreement was amended on January 12, 2010, and the transactions contemplated therein became effective on February 4, 2010.On that date, we underwent a change of control through (i) the resignation of all of our existing officers and directors, including Mr. Croxton, (ii) the purchase by the Purchasers, in privately negotiated transactions, of certain of our outstanding shares of common and preferred stock from Mr. Croxton and (iii) the appointment of Gregory Cohen as our Chairman and Chief Executive Officer and the appointment of Glenn Kesner and Daniel Wood as directors.The Purchasers purchased an aggregate of 100,000,000 shares of our common stock, par value $0.0001 per share and 3,000,000 shares of Series A Preferred Stock, which comprised approximately 82% of our issued and outstanding shares of voting stock (as adjusted for our 2:1 forward exchange effective April 21, 2010).As a result of the purchase agreement, Auracana, LLC, the purchaser of the 3,000,000 shares of Series A Preferred Stock, effectively gained control over our voting stock as each share of the SeriesA Preferred Stock is entitled to 500 votes per share voting as a class with common stock.Mr. Kesner is the president and control person of Auracana, LLC. In connection with our purchase agreement with Mr. Croxton, we issued him 2,200,000 shares of our common stock and transferred to him or his designee our former subsidiaries Pure Air Technologies, Inc., Hydrogen Safe Technologies, Inc., World Energy Solutions Limited and Advanced Alternative Energy, Inc. and granted him a five-year option for the purchase of H-Hybrid Technologies, Inc. Also on February 4, 2010, we entered into a consulting agreement with Colonial Ventures, LLC (“Colonial”), a company controlled by Mr. Cohen.The agreement provided that Colonial was to perform consulting and advisory services for us including but not limited to acquisitions, business development, management and sales services, and related services pertaining to our business, and that Mr. Cohen was to serve as our Chairman and Chief Executive Officer and perform the consulting and advisory services for us on behalf of Colonial.In connection with the agreement, we issued Colonial 5,000,000 shares of common stock that vested immediately and 5,000,000 shares of common stock that were to vest on the first year anniversary of the agreement.On December 13, 2010, the 5,000,000 unvested shares issued to Colonial were cancelled. 1 On April 21, 2010, we merged with our wholly-owned subsidiary, EClips Media Technologies, Inc., a Delaware corporation, for the purpose of changing our state of incorporation to Delaware from Florida.EClips Media Technologies, Inc. was the surviving corporation in this merger.Pursuant to the merger, (i) each issued and outstanding share of EClips Energy Technologies, Inc. common stock was converted into two shares of EClips Media Technologies, Inc. common stock, (ii) each issued and outstanding share of EClips Energy Technologies, Inc.Series D Preferred Stock was converted into two shares of EClips Media Technologies, Inc. Series A Preferred stock and (iii) the outstanding shares of EClips Media Technologies, Inc. common stock held by us were retired and canceled and assumed the status of authorized and unissued EClips Media Technologies, Inc. common stock.EClips Media Technologies, Inc. assumed the EClips Energy Technologies, Inc. outstanding 6% convertible debentures and they were converted into outstanding 6% convertible debentures of EClips Media Technologies, Inc.All options and rights to acquire EClips Energy Technologies, Inc. common stock, and all outstanding warrants or rights to purchase the EClips Energy Technologies, Inc. common stock, were automatically converted into equivalent options, warrants and rights to purchase two times the number of shares of EClips Media Technologies, Inc. common stock at 50% of the exercise, conversion or strike price of such converted options, warrants and rights.Trading of the securities on a2:1 basis commenced on May 17, 2010.The conversion of each issued and outstanding share of EClips Energy Technologies, Inc. common stock into two shares of EClips Media Technologies, Inc. common stock was inadvertently not effectuated for the 294,177 shares of EClips Energy Technologies, Inc. common stock held by stockholders to whom we had previously issued shares under Regulation S.To put these stockholders in parity with the other holders of our common stock, on December 31, 2010 we issued a 2:1 dividend for these shareholders, issuing them an aggregate of 588,354 shares of common stock. On February 5, 2010,we purchased a secured 6% demand promissory note (the “Demand Note”) from RootZoo, Inc. (“RootZoo”). RootZoo owned and operated the website www.rootzoo.com, which focused on providing social networking, statistics and commentary to the sports fan community.During the fourth quarter of 2009 we entered into negotiations with the then 50% owner of RootZoo common stock and one of its then two directors to acquire RootZoo pursuant to an asset purchase agreement, but negotiations for the acquisition broke down and were terminated. Following termination of negotiations, all of the persons associated with the development of the RZ business resigned.As a result of the discontinuance of all negotiations for the acquisition, we foreclosed on our loan and acquired the RootZoo business under the terms of the Demand Note and accompanying security agreement.On June6, 2010, RootZoo granted us all rights of possession in and to the collateral which secured the Demand Note, representingsubstantially all of its assets. Subsequently, we assigned the rights and possession in and to the collateral to our subsidiary, RZ Acquisition Corp. On June 21, 2010, through our wholly-owned subsidiary SD Acquisition Corp, we acquired all of the business and assets of Brand Interaction Group, LLC, a New Jersey limited liability company (“BIG”).BIG owned and operated Superdraft, a sports entertainment and media business focused on promotion of fantasy league events through live and online events.In connection with the acquisition, Eric Simon, the control person of BIG, was appointed as our Chief Executive Officer and was issued 10,000,000 shares of our common stock.We also issued BIG 20,000,000 shares of our common stock and assumed certain debt that BIG had previously issued to several of its creditors. In the fall of 2010, we decided to discontinue the operations of SD Acquisition Corp. because of the disappointing performance and negative results of its most recent fantasy league event in August 2010.Mr. Simon resigned as our Chief Executive Officer on November 15, 2010 and on December 7, 2010, we entered into a spinoff agreement with BIG, Mr. Simon, SD Acquisition Corp. and certain holders of our outstanding convertible debentures pursuant to which we agreed to spinoff SD Acquisition Corp. to BIG and Mr. Simon and cancel the 30,000,000 shares of common stock previously issued to BIG and Mr. Simon.Upon the execution of the spinoff, we were released from any obligations and agreements incurred by Mr. Simon on behalf of SD Acquisition Corp.As set forth in the spinoff agreement, BIG is obligated to make direct payments of an aggregate of $95,000 to certain holders of our convertible debentures in order to retire or reduce, on a dollar for dollar basis, amounts due and payable by us to such holders.In connection with the foregoing, BIG issued a $95,000 promissory note to these holders.The note is payable in six equal monthly installments of $15,833, with the first payment due on January 21, 2011.Between January 2011 and March 2011, BIG paid the holders approximately $47,500, and such amount reduces the principal balance of our convertible debentures issued to these holders. 2 Convertible Debentures and Warrants Between December 2009 and June 2010, we entered into securities purchase agreements with several accredited investors pursuant to which we issued an aggregate of $1,025,000 of our 6% convertible debentures and 41,000,000 warrants to purchase shares of our common stock.The debentures have an interest rate of 6% per year and mature 24 months from the date of issuance.The debentures are convertible at the option of the holder at any time into shares of our common stock, at a conversion price equal to the lesser of $0.025 per share, or, until the 18 month anniversary of the debenture, the lowest price per share or the lowest conversion price per share in a subsequent sale of our common stock or convertible debt.The warrants are exercisable for a period of five years from the date of issuance at an exercise price of $0.025 per share, subject to adjustment in certain circumstances. The holder may exercise the warrant on a cashless basis if the fair market value of our common stock is greater than the initial exercise price.Certain of the convertible debentures and warrants contain language providing that they can only be converted or exercised to the extent that upon conversion or exercise the holder, together with its affiliates, would own a maximum of (i) 4.99% of our outstanding shares of common stock or (ii) 9.99% of our outstanding shares of common stock. Item1A. Risk Factors We qualify as a smaller reporting company, as defined by Rule229.10(f)(1), andare not required to provide the information required by this Item. Item1B. Unresolved Staff Comments None. Item2. Description of Property. Our main offices were located in St. Petersburg, Florida in January and February 2010.This space also housed the manufacturing and research and development facilities related to the business that we had discontinued in December 2009.We leased this space for a monthly rent of $2,600 pursuant to a lease that was to terminate in September 2011.In March 2011 we paid the landlord $15,000 and entered into a release agreement pursuant to which all of our liabilities under this lease have been discharged.In March 2010 we commenced sharing office space in New York, New York with an entity controlled by Mr. Cohen, our former Chief Executive Officer and Director.We ceased sharing this space upon Mr. Cohen’s resignation as our director in December 2010.We paid an aggregate of $12,486 in rent for this space from March 2010 through August 2010.We currently use office space near Burlington, Massachusetts provided to us at no cost by Glenn Kesner, our chairman and Chief Executive Officer.We believe that these facilities are adequate to meet our current needs. Item3. Legal Proceedings. None. Item4. Removed and Reserved. PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. In 2009 and through May 16, 2010, our common stock traded on the OTC Bulletin Board under the symbol EEGT.OB.On May 17, 2010, our trading symbol on the OTC Bulletin Board was changed to EEMT.OB as a result of our merger into our wholly owned subsidiaryEClips Energy Technologies, Inc.The following table sets forth the high and low bid prices for the periods indicated as reported on the OTC Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. Common Stock High Low 1st quarter 2009 $ 2nd quarter 2009 3rd quarter 2009 4th quarter 2009 1st quarter 2010 $ 2nd quarter 2010 3rd quarter 2010 4th quarter 2010 All per share amounts are retroactively adjusted for our 1:150 reverse stock split effective August 25, 2009, our 2:1 forward exchange effective April 21, 2010 and the 2:1 stock dividend issued to certain of our stockholders on December 31, 2010. 3 The last reported sales price of our common stock on the OTC Bulletin Board on March 25, 2011, was$0.19 per share. As of March 25, 2011, there were 496 holders of record of our common stock. In the past, we have not declared or paid cash dividends on our common stock, and we do not intend to pay any cash dividends on our common stock. Rather, we intend to retain future earnings (if any) to fund the operation and expansion of our business and for general corporate purposes. Subject to legal and contractual limits, our board of directors will make any decision as to whether to pay dividends in the future. Recent Sales of Unregistered Securities On January 10, 2011, we issued 219,863 shares of common stock to Glenn Kesner, our Chairman and Chief Executive Officer, at prices ranging from $0.03 to $0.095 per share, as partial compensation for his services as our director for the year ending December 31, 2010.These shares were issued pursuant to an exemption from registration for transactions not involving a public offering under Section4(2) of the Securities Act. On January 25, 2011, we issued 10,000,000 shares of common stock pursuant to the conversion of certain of our outstanding convertible debentures and 5,000,000 shares of common stock pursuant to the exercise of certain of our outstanding warrants.The conversion price of the debentures and the exercise price of the warrants was $0.025 per share.We received $125,000 upon exercise of the warrants.The debentures and warrants were issued pursuant to an exemption from registration for transactions not involving a public offering under Section 4(2) of the Securities Act. Item6. Selected Financial Data. We qualify as a smaller reporting company, as defined by Rule229.10(f)(1), and are not required to provide the information required by this Item. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Cautionary Notice Regarding Forward Looking Statements This report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including those relating to our liquidity, our belief that we will not have sufficient cash and borrowing capacity to meet our working capital needs for the next 12 months without further financing, our expectations regarding acquisitions and new lines of business, gross profit, gross margins and capital expenditures, Additionally, words such as “expects,” “anticipates,” “intends,” “believes,” “will” and similar words are used to identify forward-looking statements. Some or all of the results anticipated by these forward-looking statements may not occur.Important factors, uncertainties and risks that may cause actual results to differ materially from these forward-looking statements include, but are not limited to, any risk factors which appear in our filings and reports made with the Securities and Exchange Commission, our lack of working capital, the value of our securities, the impact of competition, the continuation or worsening of current economic conditions, technology and technological changes,a potential decrease in consumer spending and the condition of the domestic and global credit and capital markets. Additionally, these forward-looking statements are presented as of the date this Form 10-K is filed with the Securities and Exchange Commission. We do not intend to update any of these forward-looking statements. 4 Overview We were incorporated under the name “Swifty Carwash & Quick-Lube, Inc.” in the state of Florida on September 25, 1997. On October 22, 1999, we changed our name from “Swifty Carwash & Quick-Lube, Inc.” to “SwiftyNet.com, Inc.” On January 29, 2001, we changed our name from “SwiftyNet.com, Inc.” to “Yseek, Inc.” On June 10, 2003, we changed our name from “Yseek, Inc.” to “Advanced 3-D Ultrasound Services, Inc.” We merged with World Energy Solutions, Inc., a private Florida corporation, on August 17, 2005.Advanced 3D Ultrasound Services, Inc. remained as the surviving entity and legal acquirer, and World Energy Solutions, Inc. was the accounting acquirer.On November 7, 2005, we changed our name to “World Energy Solutions, Inc.” and merged with Professional Technical Systems, Inc.We remained as the surviving entity and legal acquirer, while Professional Technical Systems, Inc. was the accounting acquirer. On February 26, 2009, we changed our name to “EClips Energy Technologies, Inc.” For the purpose of changing our state of incorporation to Delaware, we merged with and into our newly-formed wholly-owned subsidiary, EClips Media Technologies, Inc. on April 21, 2010, with EClips Media Technologies, Inc. continuing as the surviving corporation. Recent Events Our former operations were the development and manufacturing of products and services that reduced fuel costs and energy expenditures and benefited the environment.We sold these products and services to public and private customers.In December 2009 we discontinued these operations and disposed of certain of our subsidiaries related to the former operations. On December 22, 2009 we entered into a purchase agreement with Benjamin C. Croxton, our former Chief Executive Officer and director, and certain investors who represented a controlling interest in us.The agreement was amended on January 12, 2010, and the transactions contemplated therein became effective on February 4, 2010.On that date, we underwent a change of control through (i) the resignation of all of our existing officers and directors, including Mr. Croxton, (ii) the purchase by the investors, in privately negotiated transactions, of certain of our outstanding shares of common and preferred stock from Mr. Croxton and (iii) the appointment of Gregory Cohen as our Chairman and Chief Executive Officer and the appointment of Glenn Kesner and Daniel Wood as directors.The investors purchased an aggregate of 100,000,000 shares of our common stock, par value $0.0001 per share and 3,000,000 shares of Series A Preferred Stock, which comprised approximately 82% of our issued and outstanding shares of voting stock (as adjusted for our April 21, 2010 2:1 forward exchange).As a result of the purchase agreement, Auracana, LLC, the purchaser of the 3,000,000 shares of Series A Preferred Stock, effectively gained control over our voting stock as each share of the SeriesA Preferred Stock is entitled to 500 votes per share voting as a class with common stock.Mr. Kesner is the president and control person of Auracana, LLC. In connection with our purchase agreement with Mr. Croxton, we issued him 2,200,000 shares of our common stock and transferred to him or his designee our former subsidiaries Pure Air Technologies, Inc., Hydrogen Safe Technologies, Inc., World Energy Solutions Limited and Advanced Alternative Energy, Inc. and granted him a five-year option for the purchase of H-Hybrid Technologies, Inc. Also on February 4, 2010, we entered into a consulting agreement with Colonial, a company controlled by Mr. Cohen.The agreement provided that Colonial was to perform consulting and advisory services for us including but not limited to acquisitions, business development, management and sales services, and related services pertaining to our business, and that Mr. Cohen was to serve as our Chairman and Chief Executive Officer and perform the consulting and advisory services for us on behalf of Colonial.In connection with the agreement, we issued Colonial 5,000,000 shares of common stock that vested immediately and 5,000,000 shares of common stock that were to vest on the first year anniversary of the agreement.On December 13, 2010, the 5,000,000 unvested shares issued to Colonial were cancelled. On April 21, 2010, we merged with our wholly-owned subsidiary, EClips Media Technologies, Inc., a Delaware corporation, for the purpose of changing our state of incorporation to Delaware from Florida.EClips Media Technologies, Inc. was the surviving corporation in this merger.Pursuant to the merger, (i) each issued and outstanding share of EClips Energy Technologies, Inc. common stock was converted into two shares of EClips Media Technologies, Inc. common stock, (ii) each issued and outstanding share of EClips Energy Technologies, Inc.Series D Preferred Stock was converted into two shares of EClips Media Technologies, Inc. Series A Preferred stock and (iii) the outstanding shares of EClips Media Technologies, Inc. common stock held by us were retired and canceled and assumed the status of authorized and unissued EClips Media Technologies, Inc. common stock.EClips Media Technologies, Inc. assumed the EClips Energy Technologies, Inc. outstanding 6% convertible debentures and they were converted into outstanding 6% convertible debentures of EClips Media Technologies, Inc.All options and rights to acquire EClips Energy Technologies, Inc. common stock, and all outstanding warrants or rights to purchase the EClips Energy Technologies, Inc. common stock, were automatically converted into equivalent options, warrants and rights to purchase two times the number of shares of EClips Media Technologies, Inc. common stock at 50% of the exercise, conversion or strike price of such converted options, warrants and rights.Trading of the securities on a2:1 basis commenced on May 17, 2010.The conversion of each issued and outstanding share of EClips Energy Technologies, Inc. common stock into two shares of EClips Media Technologies, Inc. common stock was inadvertently not effectuated for the 294,177 shares of EClips Energy Technologies, Inc. common stock held by stockholders to whom we had previously issued shares under Regulation S.To put these stockholders in parity with the other holders of our common stock, on December 31, 2010 we issued a 2:1 dividend for these shareholders, issuing them an aggregate of 588,354 shares of common stock. 5 On February 5, 2010,RootZoo issued to us a secured 6% demand promissory note. RootZoo owned and operated the website www.rootzoo.com, which focused on providing social networking, statistics and commentary to the sports fan community.During the fourth quarter of 2009 we entered into negotiations with the then 50% owner of RootZoo common stock and one of its then two directors to acquire RootZoo pursuant to an asset purchase agreement, but negotiations for the acquisition broke down and were terminated. Following termination of negotiations, all of the persons associated with the development of the RZ business resigned.As a result of the discontinuance of all negotiations for the acquisition, we foreclosed on our loan to RootZoo and acquired the RootZoo business under the terms of the demand note and accompanying security agreement.On June6, 2010, RootZoo granted us all rights of possession in and to the collateral which secured the demand note, representingsubstantially all of its assets. Subsequently, we assigned the rights and possession in and to the collateral to our subsidiary, RZ Acquisition Corp.RZ Acquisition Corp. presently has no employees or others who perform services necessary to maintain and develop its business successfully. Due to the termination of negotiations, we believe that the assets of RootZoo have no value and are worthless. Consequently, we recorded a total impairment loss of $173,257, which represents the principal amount of $171,100 and interest receivable of $2,157 under the demand note. On June 21, 2010, through our wholly-owned subsidiary SD Acquisition Corp, we acquired all of the business and assets of BIG.BIG owned and operated Superdraft, a sports entertainment and media business focused on promotion of fantasy league events through live and online events.In connection with the acquisition, Eric Simon, the control person of BIG, was appointed as our Chief Executive Officer and was issued 10,000,000 shares of our common stock.We also issued BIG 20,000,000 shares of our common stock and assumed certain debt that BIG had previously issued to several of its creditors. In the fall of 2010, we decided to discontinue the operations of SD Acquisition Corp. because of the disappointing performance and negative results of its most recent fantasy league event in August 2010.Mr. Simon resigned as our Chief Executive Officer on November 15, 2010 and on December 7, 2010, we entered into a spinoff agreement with BIG, Mr. Simon, SD Acquisition Corp. and certain holders of our outstanding convertible debentures pursuant to which we agreed to spinoff SD Acquisition Corp. to BIG and Mr. Simon and cancel the 30,000,000 shares of common stock previously issued to BIG and Mr. Simon.Upon the execution of the spinoff, we were released from any obligations and agreements incurred by Mr. Simon on behalf of SD Acquisition Corp.As set forth in the spinoff agreement, BIG is obligated to make direct payments of an aggregate of $95,000 to certain holders of our convertible debentures in order to retire or reduce, on a dollar for dollar basis, amounts due and payable by us to such holders.In connection with the foregoing, BIG issued a $95,000 promissory note to these holders.The note is payable in six equal monthly installments of $15,833, with the first payment due on January 21, 2011.Between January 2011 and March 2011, BIG paid the holders approximately $47,500, and such amount reduces the principal balance of our convertible debentures issued to these holders. For the year ended December 31, 2010, we had a net loss of $11,579,406 and $806,061 of net cash used in operations. At December 31, 2010 we had a working capital deficiency of $6,893,807. Additionally, at December 31, 2010, we had an accumulated deficit of approximately $36 million. These matters and our expected needs for capital investments required to support operational growth raise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements do not include any adjustments to reflect the possible effects on recoverability and classification of assets or the amounts and classification of liabilities that may result from our inability to continue as a going concern. Critical Accounting Policies and Estimates Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. These estimates and assumptions are affected by management'sapplications of accounting policies. Critical accounting policies for our company include revenue recognition and accounting for stock based compensation. Stock Based Compensation In December 2004, the Financial Accounting Standards Board, or FASB, issued FASB ASC Topic 718: Compensation – Stock Compensation (“ASC 718”). Under ASC 718, companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under ASC 718. Upon adoption of ASC 718, we elected to value employee stock options using the Black-Scholes option valuation method that uses assumptions that relate to the expected volatility of the our common stock, the expected dividend yield of our stock, the expected life of the options and the risk free interest rate. Such compensation amounts, if any, are amortized over the respective vesting periods or period of service of the option grant. 6 Use of Estimates In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition, and revenues and expenses for the years then ended.Actual results may differ significantly from those estimates. Significant estimates made by management include, but are not limited to, the assumptions used to calculate stock-based compensation, derivative liabilities, debt discount, the useful life of property and equipment, purchase price fair value allocation for the business acquisition, valuation and amortization periods of intangible asset, andvaluation of goodwill. Property and Equipment Property and equipment are carried at cost. The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized.When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition.We examine the possibility of decreases in the value of fixed assets when events or changes in circumstances reflect the fact that their recorded value may not be recoverable. Depreciation is calculated on a straight-line basis over the estimated useful life of the assets. Valuation of Long-Lived and Intangible Assets and Goodwill Pursuant to ASC Topic 350, Goodwill and Other Intangible Asset and ASC 360-10-35-15, “Impairment or Disposal of Long-Lived Assets”, we assess the impairment of identifiable intangibles, long-lived assets and goodwill annually or whenever events or circumstances indicate that the carrying value of these assets may not be recoverable. Factors we consider include and are not limited to the following: · Significant changes in performance relative to expected operating results · Significant changes in the use of the assets or the strategy of our overall business · Significant industry or economic trends As determined in accordance with ASC Topic 350, if the carrying amount of goodwill of a reporting unit exceeds its fair value, the impairment loss is measured as the amount by which the carrying amount exceeds the fair market value of the assets. In accordance with ASC 360-10-35-15, in determining if impairment exists, we estimate the undiscounted cash flows to be generated from the use and ultimate disposition of these assets. The impairment loss is measured as the amount by which the carrying amount of the assets exceeds the fair market value of the assets. Derivative Liabilities In June 2008, a FASB approved guidance related to the determination of whether a freestanding equity-linked instrument should be classified as equity or debt under the provisions of FASB ASC Topic No. 815-40, Derivatives and Hedging – Contracts in an Entity’s Own Stock. The adoption of this requirement will affect accounting for convertible instruments and warrants with provisions that protect holders from declines in the stock price ("down-round" provisions). Warrants with such provisions will no longer be recorded in equity and would have to be reclassified to a liability. Instruments with down-round protection are not considered indexed to a company's own stock under ASC Topic 815, because neither the occurrence of a sale of common stock by the company at market nor the issuance of another equity-linked instrument with a lower strike price is an input to the fair value of a fixed-for-fixed option on equity shares. ASC Topic 815 guidance is to be applied to outstanding instruments as of the beginning of the fiscal year in which the Issue is applied. The cumulative effect of the change in accounting principle shall be recognized as an adjustment to the opening balance of retained earnings (or other appropriate components of equity) for that fiscal year, presented separately. If an instrument is classified as debt, it is valued at fair value, and this value is re-measured on an ongoing basis, with changes recorded on the statement of operations in each reporting period. Income Taxes Income taxes are accounted for under the asset and liability method as prescribed by ASC Topic 740: Income Taxes (“ASC 740”). It requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in our financial statements or tax returns. The charge for taxation is based on the results for the year as adjusted for items, which are non-assessable or disallowed. It is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. 7 Deferred tax is accounted for using the balance sheet liability method in respect of temporary differences arising from differences between the carrying amount of assets and liabilities in the financial statements and the corresponding tax basis used in the computation of assessabletax profit. In principle, deferred tax liabilities are recognized for all taxable temporary differences, and deferred tax assets are recognized to the extent that it is probably that taxable profit will be available against which deductible temporary differences can be utilized. Deferred tax is calculated using tax rates that are expected to apply to the period when the asset is realized or the liability is settled. Deferred tax is charged or credited in the income statement, except when it is related to items credited or charged directly to equity, in which case the deferred tax is also dealt with in equity. Deferred tax assets and liabilities are offset when they relate to income taxes levied by the same taxation authority and we intend to settle ourcurrent tax assets and liabilities on a net basis. Pursuant to accounting standards related to the accounting for uncertainty in income taxes, a tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “morelikely than not” test, no tax benefit is recorded. The adoption had no effect on our financial statements. Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06, “Improving Disclosures about Fair Value Measurements” an amendment to ASC Topic 820, “Fair Value Measurements and Disclosures.”This amendment requires an entity to: (i) disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers and (ii) present separate information for Level 3 activity pertaining to gross purchases, sales, issuances, and settlements. ASU No. 2010-06 is effective for us for interim and annual reporting beginning after December 15, 2009, with one new disclosure effective after December 15, 2010. The adoption of ASU No. 2010-06 did not have a material impact on the results of operations and financial condition. In February 2010, the FASB issued an amendment to the accounting standards related to the accounting for, and disclosure of, subsequent events in an entity’s consolidated financial statements. This standard amends the authoritative guidance for subsequent events that was previously issued and among other things exempts Securities and Exchange Commission registrants from the requirement to disclose the date through which it has evaluated subsequent events for either original or restated financial statements. This standard does not apply to subsequent events or transactions that are within the scope of other applicable GAAP that provides different guidance on the accounting treatment for subsequent events or transactions. The adoption of this standard did not have a material impact on our consolidated financial statements. In July 2010, the FASB issued ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.ASU 2010-20 requires additional disclosures about the credit quality of a company’s loans and the allowance for loan losses held against those loans.Companies will need to disaggregate new and existing disclosures based on how it develops its allowance for loan losses and how it manages credit exposures.Additional disclosure is also required about the credit quality indicators of loans by class at the end of the reporting period, the aging of past due loans, information about troubled debt restructurings, and significant purchases and sales of loans during the reporting period by class.The new guidance is effective for interim- and annual periods beginning after December 15, 2010.We anticipate that adoption of these additional disclosures will not have a material effect on our financial position or results of operations. Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. 8 Results of Operations Year Ended December 31, 2010 Compared to Year Ended December 31, 2009 Net revenues.We have not generated revenues during the years ended December 31, 2010 and 2009. Operating Expenses.Costs associated with our administration were included in continuing operations and in relation to the public entity. Payroll and stock based compensation expenses were $1,069,500 and $117,249 for the years ended December 31, 2010 and 2009, respectively, an increase of approximately of $952,251 or 812%.The increase was primarily attributable to the issuance of 10,000,000 shares of common stock to our former Chairman pursuant to a consulting agreement in February 2010 valued at $575,000. In addition, pursuant to an employment agreement dated June21, 2010, we issued 10,000,000 shares of common stock to our former Chief Executive Officer, Mr. Simon, valued at $0.04 per share or $400,000. Professional and consulting expenses were $2,885,571 and $114,938 for the years ended December 31, 2010 and 2009, respectively, an increase of approximately of $2,770,633 or 2,411%.Professional expenses were incurred for the audits and public filing requirements.The increase was primarily attributable to the issuance of our common stock to four consultants for services rendered amounting to $2,610,000 during the year ended December 31, 2010. General and administrative expenses, which consist of office expenses, insurance, rent and general operating expenses totaled $333,614 for the year ended December 31, 2010, as compared to $47,509 for the year ended December 31, 2009, an increase of approximately $286,105 or 602%. The increase is primarily attributable to the impairment loss of $173,258 in connection with the issuance of a secured 6% demand promissory note to RootZoo, an entity we contemplated acquiring but negotiations broke down and have since been terminated.As a result of the discontinuance of all negotiations for RootZoo, we elected to foreclose on our loan to RootZoo and to acquire the RootZoo business pursuant to the terms of the demand note agreement issued to us and accompanying security agreement. On May15, 2010 we demanded repayment of all outstanding amounts under the note. On June6, 2010, RootZoo entered into a Peaceful Possession Letter Agreement with us pursuant to which RootZoo granted us all rights of possession in and to the collateral which secured the demand note, representing substantially all of the assets of RootZoo in partial satisfaction of the demand note debt. Subsequently, we assigned the rights and possession of the collateral to our subsidiary, RZ Acquisition Corp. Due to the termination of this negotiation, we believe RootZoo is financially unable to satisfy its obligations to us and the foreclosed assets of RootZoo have no value andare worthless. In addition, such increase was also attributable to increased insurance expenses, public company expenses and loss on abandonment of assets of $39,927 due to the abandonment of property, equipment and rental security deposit in connection to our previous office space located in New York. Total Other Expense.Our total other expenses during the year ended December 31, 2010 primarily include expenses associated with derivative liabilities and interest expense. Change in Fair Value of Derivative Liabilities and Derivative Liabilities Expense We recorded derivative liability of $6,708,815 in connection with the issuance of the convertible debentures and warrants during the year ended December 31, 2010. Change in fair value of derivative liabilities expense consisted of income or expense associated with the change in the fair value of derivative liabilities as a result of the application of FASB ASC Topic No. 815-40,Derivatives and Hedging – Contracts in an Entity’s Own Stock , to our financial statements. The variation in fair value of the derivative liabilities between measurement dates amounted to an (increase) decrease of $(2,490,252) and $233 during the year ended December 31, 2010 and 2009, respectively. The increase/decrease in fair value of the derivative liabilities has been recognized as other expense/income. The adoption of ASC Topic No. 815-40’s requirements will affect accounting for convertible instruments and warrants with provisions that protect holders from declines in the stock price (“down-round” provisions).Warrants with such provisions will no longer be recorded in equity. Instruments with down-round protection are not considered indexed to a company’s own stock under ASC Topic No. 815-40, because neither the occurrence of a sale of common stock by the company at market nor the issuance of another equity-linked instrument with a lower strike price is an input to the fair value of a fixed-for-fixed option on equity shares. In connection with the issuance of the 6% Senior Convertible Debentures beginning on December 17, 2009, we have determined that the terms of the convertible debenture include a down-round provision under which the conversion price could be affected by future equity offerings undertaken by us until the 18 month anniversary of such convertible debenture. 9 So long as convertible instruments and warrants with down-round provisions that protect holders from declines in the stock price remain outstanding we will recognize other income or expense in future periods based upon the fluctuation of the market price of our common stock.This non-cash income or expense is reasonably anticipated to materially affect our net loss in future periods.We are, however, unable to estimate the amount of such income/expense in future periods as the income/expense is partly based on the market price of our common stock at the end of a future measurement date.In addition, in the future if we issue securities which are classified as derivatives we will incur expense and income items in future periods.Investors are cautioned to consider the impact of this non-cash accounting treatment on our financial statements. Interest Expense, Net Interest expense consists primarily of interest recognized in connection with the amortization of debt discount, amortization of debt issuance cost and interest on our convertible debentures. The increase in interest expense when compared to the same period in 2009 is primarily attributable to the amortization of the debt discount amounting to approximately $392,292 during the year ended December 31, 2010, associated with the 6% convertible debenture. Discontinued Operations Our former operations were developing and manufacturing products and services that aimed to reduce fuel costs, save power and energy and benefit the environment. The products and services were offered to customers in the public and private sectors. In December2009, we discontinued these operations and disposed of certain of its subsidiaries, and prior periods have been restated in our financial statements and related footnotes to conform to this presentation.Additionally, in September 2010, we decided to discontinue the operations of SD Acquisition Corp. because of the disappointing performance and negative results of its most recent fantasy league event in August 2010. The following table sets forth for the years ended December 31, 2010 and 2009, indicated selected financial data of our discontinued operations. December 31, December 31, Revenues $ $ Cost of sales Gross (loss) profit ) Operating and other non-operating expenses ) ) Loss from discontinued operations $ ) $ ) Spin off of SD Acquisition Corp.On December 7, 2010, we entered into a spin off agreement with SD Acquisition Corp. BIG and Mr. Simon, pursuant to which we agreed to return the Superdraft business to Mr. Simon by exchanging 100% of the issued and outstanding capital stock of SD Acquisition Corp., which owned and operated the Superdraft business, for the cancellation of 30,000,000 of our outstanding shares of common stock owned by Mr. Simon and BIG and the cancellation of the Asset Purchase Agreement and Employment Agreement entered into between us, Mr. Simon and BIG in June 2010. Additionally, upon the execution of the spinoff agreement, we were released from any obligations and agreements incurred by Mr. Simon on behalf of SD Acquisition Corp. We recorded the cancellation of the 30,000,000 shares of common stock at par value. 10 The spinoff of SD Acquisition Corp. is included in gain on disposal of discontinued operations during the year ended December 31, 2010 and is calculated as follows: Consideration received in connection with the spinoff: Cancellation of 30,000,000 shares of our common stock $ - Total consideration received - Add: net liabilities of former subsidiary on December 7, 2010 Gain on disposal of discontinued operations, net of tax $ Loss from Continuing Operations We recorded loss from continuing operations of $10,478,801 for the year ended December 31, 2010 as compared to $341,002 for the year ended December 31, 2009. Net Loss We recorded net loss of $11,579,406 for the year ended December 31, 2010 as compared to $2,248,665 for the year ended December 31, 2009.As a result of the factors described above, our loss per share from continuing operations (basic and diluted) for the year ended December 31, 2010 was $0.06 per share as compared to $0.01 per share during the same period in 2009.Our loss per share from discontinued operations (basic and diluted) for the year ended December 31, 2010 was $0.01 per share as compared to $0.05 during the same period in 2009. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations, and otherwise operate on an ongoing basis. At December 31, 2010, we had a cash balance of $94,053. Our working capital deficit is $6,893,807 at December 31, 2010. We reported a net loss of $11,579,406 and $2,248,665 during the years ended December 31, 2010 and 2009, respectively.We do not anticipate we will be profitable in fiscal 2011. We reported a net increase in cash for the year ended December 31, 2010 of $94,053. While we currently have no material commitments for capital expenditures, at December 31, 2010 we owed $950,000 under various convertible debentures.During the year ended December 31, 2010, we have raised net proceeds of $937,500 from convertible debentures and $75,000 from the sale of our common stock. We do not presently have any external sources of working capital. We do not have revenues to fund our operating expenses.We presently do not have any available credit, bank financing or other external sources of liquidity. We will need to obtain additional capital in order to expand operations and become profitable. In order to obtain capital, we may need to sell additional shares of our common stock or borrow funds from private lenders. There can be no assurance that we will be successful in obtaining additional funding.Additional capital is being sought, but we cannot guarantee that we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and a downturn in the U.S. equity and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. 11 Operating Activities Net cash flows used in operating activities for the year ended December 31, 2010 amounted to $806,061 and was primarily attributable to our net losses of $11,579,406, offset by amortization of debt discount and debt issuance costs of $398,023, stock based expenses of $3,662,500, derivative liability expense of $3,260,076, change in fair value of derivative liabilities of $2,490,252, contributed services of $10,000, depreciation of $5,358, impairment loss of $173,257, discontinued operating activities such as impairment loss of $1,043,038, loss on abandonment of assets of $39,927, total changes in assets and liabilities from continued and discontinued activities of $95,506, and add back of gain on disposal of discontinued operations of $424,131. Net cash flows used in operating activities for the year ended December 31, 2009 amounted to $381,318 and was primarily attributable to our net losses of $2,248,665 offset by stock based expenses of $851,316, discontinued operating activities such as amortization of $158,655, impairment loss of $770,062, and total changes in discontinued assets and liabilities of $382,618. Investing Activities Net cash flows used in investing activities was $312,819 for the year ended December 31, 2010. We paid leasehold improvement of $13,325, purchase of equipment of $23,451, cash used in acquisition (net of cash acquired) of $104,943 and invested $171,100 on a 6% demand promissory note receivable. Net cash flows used in investing activities was $19,436 for the year ended December 31, 2009. We paid $789 for purchase of equipment and received gross proceeds of $20,225 from disposal of property and equipment. Financing Activities Net cash flows provided by financing activities was $1,212,933 for the year ended December 31, 2010. We received net proceeds from convertible debentures of $950,000 offset by debt issuance cost of $12,500, proceeds from related party advances of $200,433 and the sale of our common stock of $75,000. Net cash flows provided by financing activities was $361,512 for the year ended December 31, 2009. We received net proceeds from sale of our stock of $286,512 and proceeds from convertible debentures of $75,000. Debenture Financing Between December 2009 and June 2010, we entered into various securities purchase agreements with accredited investors pursuant to which we agreed to issue an aggregate of $1,025,000 of our 6% convertible debentures for an aggregate purchase price of $1,025,000. The debentures bear interest at 6% per annum and mature 24 months from the date of issuance. The debentures are convertible at the option of the holder at any time into shares of common stock, at a conversion price equal to the lesser of (i) $0.025 per share or (ii) until the 18month anniversary of the debenture, the lowest price paid per share or the lowest conversion price per share in a subsequent sale of our equity and/or convertible debt securities paid by investors after the date of the debenture.In connection with the agreements, the investors received an aggregate of 41,000,000 warrants to purchase shares of our common stock. The warrants are exercisable for a period of five years from the date of issuance at an exercise price of $0.025, subject to adjustment in certain circumstances. The investor may exercise the warrant on a cashless basis if the fair market value (as defined in the warrant) of one share of common stock is greater than the initial exercise price. At December 31, 2010, we owed $950,000 under these convertible debentures. Contractual Obligations We have certain fixed contractual obligations and commitments that include future estimated payments. Changes in our business needs, cancellation provisions, changing interest rates, and other factors may result in actual payments differing from the estimates. We cannot provide certainty regarding the timing andamounts of payments. We have presented below a summary of the most significant assumptions used in our determination of amounts presented in the tables, in order to assist in the review of this information within the context of our consolidated financial position, results of operations, and cash flows. The following tables summarize our contractual obligations as of December 31, 2010, and the effect these obligations are expected to have on our liquidity and cash flows in future periods. Payments Due by Period Total Less than 1 year 1-3 Years 4-5 Years 5 Years + Contractual Obligations : Long term loans $ — Total Contractual Obligations: $ — 12 Off-balance Sheet Arrangements We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as stockholder’s equity or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. Item7A. Quantitative and Qualitative Disclosures About Market Risk. We qualify as a smaller reporting company, as defined by Rule229.10(f)(1), and are not required to provide the information required by this Item. Item8. Financial Statements and Supplementary Data. See pages F-1 through F-22. 13 Item9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure. None. Item9A. Controls and Procedures. Management’s Conclusions Regarding Effectiveness of Disclosure Controls and Procedures As required by Rule 13a-15 under the Securities Exchange Act of 1934, as of December 31, 2010, the end of the year covered by this report, our management concluded its evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. Disclosure controls and procedures refer to controls and other procedures designed to ensure that information required to be disclosed in the reports we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC andthat such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. In designing and evaluating our disclosurecontrols and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management is required to apply its judgment in evaluating and implementing possible controls and procedures. Our management does not expect that our disclosure controls and procedures will prevent all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. These inherentlimitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. With respect to the fiscal year ending December 31, 2010, under the supervision and with the participation of our management, we conducted an evaluation of the effectiveness of the design and operations of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934. Based upon our evaluation regarding the fiscal year ending December 31, 2010, our management, including Mr. Kesner, our principal executive officer and principal financial officer, has concluded that its disclosure controls and procedures were not effective due to our limited internal audit functions. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act. Our management is also required to assess and report on the effectiveness of our internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002 (“Section 404”). Management assessed the effectiveness of our internal control over financial reporting as of December 31, 2010. In making this assessment, we used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control - Integrated Framework. During our assessment of the effectiveness of internal control over financial reporting as of December 31, 2010, management identified significant deficiency related to (i) our internal audit functions and (ii) a lack of segregation of duties within accounting functions. Therefore, our internal controls over financial reporting were not effective as of December 31, 2010. Management has determined that our internal audit function is significantly deficient due to insufficient qualified resources to perform internal audit functions. Due to our size and nature, segregation of all conflicting duties may not always be possible and may not be economically feasible. However, to the extent possible, we will implement procedures to assure that the initiation of transactions, the custody of assets and the recording of transactions will be performed by separate individuals. We believe that the foregoing steps will remediate the significant deficiency identified above, and we will continue to monitor the effectiveness of these steps and make any changes that our management deems appropriate. Due to the nature of this significant deficiencyin our internal control over financial reporting, there is more than a remote likelihood that misstatements which could be material to our annual or interim financial statements could occur that would not be prevented or detected. 14 A material weakness (within the meaning of PCAOB Auditing Standard No. 5) is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. A significant deficiency is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the company’s financial reporting. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. Changes in Internal Controls There have been no changes in our internal control over financial reporting during the three months ended December31, 2010 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. Item9B. Other Information. None. PART III. Item10. Directors and Executive Officers and Corporate Governance. The following table sets forth the names and positions of our directors and executive officers: Name Age Position Glenn Kesner 50 Chief Executive Officer, Chairman and President Glenn Kesner, Chairman, President and Chief Executive Officer. Mr. Kesner has served as our Chairman and President since December 31, 2010.He was appointed to our board of directors on February 4, 2010 and has been our Chief Executive Officer since November 15, 2010.Mr. Kesner founded Auracana, LLC, in May 2001 and has served as its president since its inception.Mr. Kesner's responsibilities at Auracana, LLC include media, consumer, corporate, web and digital branding, marketing and content development/production. In 2010, Mr. Kesner served as the president, chief executive officer and sole director of FTOH Corp., where he played a leadership role in the company’s management. Mr. Kesner has significant experience in branding, digital marketing, advertising and video content development and production.His wide-ranging expertise has earned him over one hundred national and international awards in the fields of media and entertainment including Emmys and Promax/BDA honors.Mr. Kesner was selected as our Chairman, President and Chief Executive Officer due to his business acumen and business experience. 15 Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our directors and executive officers, and persons who own more than 10% of a registered class of our securities, to file with the SEC initial reports of ownership and reports of changes in ownership of our common stock. A copy of each report is furnished to us. SEC rules require us to identify anyone who failed to file a required report, or filed a required report late, during the most recent fiscal year. Based solely on a review of copies of such reports, we believe that during the year ended December 31, 2010, all Section 16(a) filing requirements were complied with on a timely basis except that Glenn Kesner and Daniel Wood failed to timely file Form 3s, Glenn Kesner failed to timely file a Form 4 and Gregory Cohen failed to timely file two Form 4s. Code of Ethics We intend to adopt a code of ethics that applies to our officers, directors and employees, including our chief executive officer and chief financial officer, but have not done so to date due to our relatively small size. Audit Committee We intend to establish an audit committee of the board of directors once we have satisfied the other initial listing standards for listing our common stock on the Nasdaq Stock Market or another national exchange.The audit committee will consist of independent directors, of which at least one director will qualify as a qualified financial expert as defined in Item 407(d)(5)(ii) of Regulation S-K. The audit committee’s duties will be to recommend to our board of directors the engagement of independent auditors to audit our financial statements and to review our accounting and auditing principles. The audit committee will review the scope, timing and fees for the annual audit and the results of audit examinations performed by the internal auditors and independent public accountants, including their recommendations to improve the system of accounting and internal controls. The audit committee will at all times be composed exclusively of directors who are, in the opinion of our board of directors, free from any relationship that would interfere with the exercise of independent judgment as a committee member and who possess an understanding of financial statements and generally accepted accounting principles. Item11. Executive Compensation. The following table summarizes the overall compensation earned over each of the past two fiscal years ending December31, 2010 byeach person who served as our principal executive officer during fiscal 2010. 16 Summary Compensation Table Name and PrincipalPosition Year Salary Stock Awards ($) (1) All Other Compensation ($) (1) Total ($) Benjamin Croxton (2) (Former Chief Executive Officer, Chief Financial Officer and Director) — Gregory Cohen (4) $ 287,500 (6) $ 14,920 (7) (Former Chief Executive Officer, Chairman and Director) Glenn Kesner (8) $ 14,000 (9) — — $ 14,000 (Current Chief Executive Officer and Chairman) Eric Simon (10) $ 31,726 — — $ 31,726 (Former Chief Executive Officer) (1)Reflects the grant date fair values of stock awards calculated in accordance with FASB Accounting Standards Codification Topic 718.All stock awards have been adjusted for our 1:150 reverse stock split effective August 25, 2009, our 2:1 forward exchange effective April 21, 2010 and our 2:1 stock dividend issued to certain stockholders on December 31, 2010. (2)Mr. Croxton resigned from all of his positions with us effective February 4, 2010. (3)Includes 2,200,000 shares of our common stock issued in connection with the termination of Mr. Croxton’s employment agreement. (4)Mr. Cohen joined us as our Chief Executive Officer, director and Chairman on February 4, 2010 and resigned as our Chief Executive Officer on June 21, 2010 but remained as our Chairman and director until December 31, 2010. (5)Includes payments of $80,000 per month made to Colonial Ventures, LLC, an entity controlled by Mr. Cohen, in connection with a consulting agreement between us and Colonial Ventures, LLC. (6)Includes 5,000,000 shares of common stock issued on February 4, 2010, in connection with the consulting agreement with Colonial Ventures, LLC.We had issued Colonial Ventures LLC and Mr. Cohen’s wife an aggregate of 10,000,000 shares of common stock in connection with the agreement and 5,000,000 of these shares were canceled effective December 13, 2010. (7)Includes $14,920 for reimbursements for certain health insurance expenses. (8)Mr. Kesner has served as our Chief Executive Officer since November 15, 2010 and as a director since February 4, 2010.He has been our Chairman since December 31, 2010. (9)Mr. Kesner received a total of $9,500 in connection with his service on our board of directors and a total of $4,500 in connection with his services as our Chief Executive Officer. (10)Mr. Simon joined us as our Chief Executive Officer on June 21, 2010 and resigned effective November 15, 2010. (11)Mr. Simon was originally issued 10,000,000 shares on June 21, 2010 in connection with his employment agreement and the 10,000,000 shares were canceled on December 7, 2010. 17 Employment Agreements On January31, 2006, we entered into an employment agreement with Mr.Croxton. The agreement provided for an annual salary of $156,000, the transfer of 1,200,000 shares of our common stock and severance benefits equal to 52 weeks of base salary.On February 4, 2010, we and Mr. Croxton entered into a release agreement pursuant to which, in consideration for the termination of his employment agreement, we issued Mr.Croxton 2,200,000 shares of our common stock, valued at their fair market value in the amount of $55,000. Furthermore, we agreed to transfer to Mr. Croxton our former subsidiaries Pure Air Technologies, Inc., Hydrogen Safe Technologies, Inc., World Energy Solutions Limited and Advanced Alternative Energy, Inc. and granted to Mr.Croxton a five-year option for the purchase of H-Hybrid Technologies, Inc. On February4, 2010, we entered into a Consulting Agreement with Colonial, a company controlled by Mr. Cohen.The agreement provided that Colonial was to perform consulting and advisory services for us including but not limited to acquisitions, business development, management and sales services, and related services pertaining to our business, and that Mr. Cohen was to serve as our Chairman and Chief Executive Officer and perform the consulting and advisory services for us on behalf of Colonial.Under the agreement, we agreed to pay Colonial $10,000 per month as well as a discretionary bonus.We issued Colonial 10,000,000 shares of common stock.5,000,000 shares of the 10,000,000 shares vested immediately upon issue and the remaining 5,000,000 shares were to vest on the one year anniversary of the agreement, so long as we continued to engage Colonial and so long as Mr. Cohen remained on our board of directors.The agreement was terminable at any time, without cause or for good reason, including upon a change of control.The agreement had an initial term of two years and was to subsequently automatically renew each year, subject to each party giving the other 60 days notice of non-renewal. In the event of termination without cause or for good reason, Colonial was entitled to receive the base salary for the remainder of the term, any unpaid bonus earned through the date of termination and any compensation previously deferred by Colonial.During the term of the agreement and for a period of twelve months thereafter, Colonial and Mr. Cohen were subject to non-competition and non-solicitation provisions.The agreement was terminated effective December 31, 2010 and the 5,000,000 unvested shares issued pursuant to the agreement were cancelled effective December 13, 2010. Outstanding Equity Awards at Fiscal Year-End There were no outstanding equity awards held by our named executive officers as of December 31, 2010. Director Compensation The compensation paid to Mr. Cohen and Mr. Kesner for their services as directors for the year ending December 31, 2010 is fully set forth above.Mr. Wood did not receive any compensation for his services as our director for the year ending December 31, 2010. Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The following table sets forth information with respect to the beneficial ownership of our common stock and Series A Preferred Stock as of March 25, 2011 by: · each person known by us to beneficially own more than 5.0% of our common stock or Series A Preferred Stock; · each of our directors; · each of our named executive officers; and · all of our directors and executive officers as a group. The percentages of common stock or Series A Preferred Stock beneficially owned are reported on the basis of regulations of the Securities and Exchange Commission governing the determination of beneficial ownership of securities.Under the rules of the Securities and Exchange Commission, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or to direct the voting of the security, or investment power, which includes the power to dispose of or to direct the disposition of the security. Except as indicated in the footnotes to this table, each beneficial owner named in the table below has sole voting and sole investment power with respect to all shares beneficially owned and each person’s address is c/o EClips Media Technologies, Inc., 101 Middlesex Turnpike, Suite 6, Burlington, Massachusetts 01803.As of March 25, 2011, we had 185,833,555 shares of common stock and 3,000,000 shares of SeriesA Preferred Stock, respectively, issued and outstanding. 18 Common Stock (1) Series A Preferred Stock (2) Name and Address of Beneficial Owner Shares Beneficially Owned Percent of Class Shares Beneficially Owned Percent of Class 5% Owners Auracana, LLC (3) * 100% Michael Baybak (4) 7.29% Benjamin Brauser (5) 8.34% Michael Brauser (6) 19,061,234 (7) 9.99% (7) Brooke Capital Investments, LLC (8) 7.8% Frost Gamma Investments Trust (9) 8.61% Barry Honig (10) 9.99% (11) Sandor Master Capital Fund L.P. (12) 8.07% Officers and Directors Glenn Kesner 219,863 (13) * 100% Officers and Directors as a Group (1 person) 219,863 (13) * 100% Shares of common stock beneficially owned and the respective percentages of beneficial ownership of common stock assumes the exercise of all debentures, warrants and other securities convertible into common stock beneficially owned by such person or entity currently exercisable or exercisable within 60 days of March 25, 2011.In computing the number of shares beneficially owned and the percentage ownership,shares of common stock that may be acquired within 60days ofMarch 25, 2011 pursuant to the conversion of debentures or the exercise of warrants are deemedto be outstandingfor that person.Such shares, however, are not deemed outstanding for the purpose of computing the percentage ownership of any other person. Each share of the SeriesA Preferred Stock is entitled to 500 votes per share voting as a class with common stock. Mr. Kesner is the president and a control person of Auracana, LLC and, as such, has sole voting and dispositive power over the securities held by Auracana, LLC. The principal address and office of Mr. Baybak is 2110 Drew Street, Suite 200, Clearwater, Florida 33765. The principal address and office of Mr. Benjamin Brauser is 4400 Biscayne Boulevard, Suite 850, Miami, Florida 33137. The principal address and office of Mr. Michael Brauser is 4400 Biscayne Boulevard, Suite 850, Miami, Florida 33137. Represents 14,091,640 shares of common stock and 4,969,595 shares of common stock underlying convertible debentures and warrants to purchase common stock, which contain blocker provisions providing that they can only be converted or exercised to the point where the holder would beneficially own a maximum of 9.99% of our outstanding common stock.Does not include (i) 8,000,000 shares of common stock underlying convertible debentures and warrants to purchase common stock, which contain blocker provisions providing that they can only be converted or exercised up to the point where the holder would beneficially own a maximum of 4.99% of our outstanding common stock and (ii) 18,530,406 shares of common stock underlying convertible debentures and warrants to purchase common stock, which contain blocker provisions providing that they can only be converted or exercised up to the point where the holder would beneficially own a maximum of 9.99% of our outstanding common stock.All of the convertible debentures and warrants issued to Mr. Brauser are convertible and exercisable at any time and have a conversion price and exercise price of $0.025. The principal address and office of Brooke Capital Investments, LLC is P.O. Box 416, Penns Park, Pennsylvania, 18943.David Zazoff is the manager and control person of Brooke Capital Investments, LLC and, as such, has sole voting and dispositive power over the securities held by Brooke Capital Investments, LLC. Dr. Philip Frost is the trustee and a control person of Frost Gamma Investments Trust and, as such, has sole voting and dispositive power over the securities held by Frost Gamma Investments Trust. The principal address and office of Mr. Honig is 595 South Federal Highway, Suite 600, Boca Raton, Florida 33432. Represents (i) 5,709,002 shares of common stock held by Mr. Honig, (ii) 6,361,500 shares of common stock held by GRQ Consultants, Inc. 401(k), (iii) 1,451,040 shares of common stock held by GRQ Consultants Defined Pension Benefit Plan and (iv) 5,417,154 shares of common stock underlying convertible debentures and warrants to purchase common stock held by GRQ Consultants, Inc. 401(k), which contain blocker provisions providing that they can only be converted or exercised to the point where the holder would beneficially own a maximum of 9.99% of our outstanding common stock.Does not include (i) 8,000,000 shares of common stock underlying convertible debentures and warrants to purchase common stock held by Mr. Honig, which contain blocker provisions providing that they can only be converted or exercised up to the point where the holder would beneficially own a maximum of 4.99% of our outstanding common stock, (ii) 6,900,000 shares common stock underlying convertible debentures and warrants to purchase common stock held by Mr. Honig, which contain blocker provisions providing that they can only be converted or exercised to the point where the holder would beneficially own a maximum of 9.99% of our outstanding common stock, (iii) 600,000 shares common stock underlying convertible debentures and warrants to purchase common stock held by GRQ Consultants, Inc., which contain blocker provisions providing that they can only be converted or exercised to the point where the holder would beneficially own a maximum of 9.99% of our outstanding common stock and (iii) 8,582,846 shares of common stock underlying convertible debentures and warrants to purchase common stock held by held by GRQ Consultants, Inc. 401(k), which contain blocker provisions providing that they can only be converted or exercised to the point where the holder would beneficially own a maximum of 9.99% of our outstanding common stock.Mr. Honig is the trustee and control person of GRQ Consultants Defined Benefit Pension Plan, the trustee and control person of GRQ Consultants, Inc. 401(k) and the president of GRQ Consultants, Inc. and, as such, has sole voting and dispositive power over the securities held by GRQ Consultants Defined Benefit Pension Plan, GRQ Consultants, Inc. 401(k) and GRQ Consultants, Inc. The principal address and office of Sandor Master Capital Fund L.P. is 2828 Routh Street, Suite 500, Dallas, Texas 75201.John Lemakis the managerand a control person of Sandor Master Capital Fund L.P., and, as such, has sole voting and dispositive power over the 15,000,000 shares of common stock held by Sandor Master Capital Fund L.P. Includes 219,863 shares of restricted stock issued to Auracana, LLC. 19 Item13. Certain Relationships and Related Transactions, and Director Independence. On February4, 2010, we entered into a Consulting Agreement with Colonial, a company controlled by Mr. Cohen.The agreement provided that Colonial was to perform consulting and advisory services for us including but not limited to acquisitions, business development, management and sales services, and related services pertaining to our business, and that Mr. Cohen was to serve as our Chairman and Chief Executive Officer and perform the consulting and advisory services for us on behalf of Colonial.Under the agreement, we agreed to pay Colonial $10,000 per month as well as a discretionary bonus.We issued Colonial 10,000,000 shares of common stock.5,000,000 shares of the 10,000,000 shares vested immediately upon issue and the remaining 5,000,000 shares were to vest on the one year anniversary of the agreement, so long as we continued to engage Colonial and so long as Mr. Cohen remained on our board of directors.The agreement was terminable at any time, without cause or for good reason, including upon a change of control.The agreement had a term of two years.During the term of the agreement and for a period of twelve months thereafter, Colonial and Mr. Cohen were subject to non-competition and non-solicitation provisions.The 5,000,000 unvested shares issued pursuant to the agreement were cancelled on December 13, 2010 and the agreement was terminated effective December 31, 2010. From March 2010 through June 2010, we paid leasehold improvements and rent of $14,025 and $12,486, respectively, in connection with the office space that we shared with a company controlled by Mr. Cohen. Item14. Principal Accounting Fees and Services We paid Randall N. Drake, C.P.A., P.A., our independent registered public accounting firm for fiscal years 2010 and 2009, the following amounts: AuditFees (1) $ $ AuditRelatedFees(2) 0 0 TaxFees 0 0 All OtherFees 0 0 TotalFees $ $ Audit feesconsisted primarily of fees for theauditof our annual financial statements and reviews of the financial statements included in our quarterly reports and current reports. Auditrelatedfeesconsisted primarily of fees for assurance andrelatedservices reasonablyrelated to theauditand review services described under footnote 1 above. PART IV Item15. Exhibits, Financial Statement Schedules. (a) Documents filed as part of this report. Financial Statements.See Index to Consolidated Financial Statements, which appears on page F-1 hereof. The financial statements listed in the accompanying Index to Consolidated Financial Statements are filed herewith in response to this Item. Financial Statements Schedules.None. Exhibits Exhibit No. Description Agreement and Plan of Merger dated March 2, 2010 (Incorporated by reference to Exhibit 2.1 to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 17, 2010) Articles of Merger filed with the Florida Department of State on April 21, 2010* Articles of Merger filed with the Delaware Department of State on April 21, 2010* Certificate of Incorporation (Incorporated by reference to Exhibit 3.1 to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 17, 2010) Bylaws (Incorporated by reference to Exhibit 3.2 to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 17, 2010) Series A Preferred Stock Certificate of Designation (Incorporated by reference to Exhibit 3.3 to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 17, 2010) Form of Convertible Debenture issued December 17, 2009 (Incorporated by reference to Exhibit 4.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 3. 2010) Form of Convertible Debenture issued February 4, 2010 (Incorporated by reference to Exhibit 4.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 16. 2010) Form of Common Stock Purchase Warrant issued February 4, 2010 (Incorporated by reference to Exhibit 4.2 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 16. 2010) Form of Convertible Debenture issued April 21, 2010 (Incorporated by reference to Exhibit 4.1 to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 17. 2010) Form of Common Stock Purchase Warrant issued April 21, 2010 (Incorporated by reference to Exhibit 4.2 to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 17. 2010) Form of Convertible Debenture issued May 22, 2010 through June 11, 2010 (Incorporated by reference to Exhibit 10.9 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Form of Common Stock Purchase Warrant issued May 22, 2010 through June 11 (Incorporated by reference to Exhibit 10.10 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Lease Agreement dated August 11, 2009* Stock Purchase Agreement dated December 22, 2009 (Incorporated by reference to Exhibit 99.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 3. 2010) Option Agreement dated December 22, 2009 (Incorporated by reference to Exhibit 99.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 3. 2010) 20 Release dated December 22, 2009 (Incorporated by reference to Exhibit 99.3 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 3. 2010)+ Securities Purchase Agreement dated December 17, 2009 (Incorporated by reference to Exhibit 99.4 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 3. 2010) Form of Securities Purchase Agreement dated February 4, 2010 (Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 16. 2010) Consulting Agreement dated February 4, 2010 (Incorporated by reference to Exhibit 10.2 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 16. 2010)+ Demand Promissory Note dated February 5, 2010 (Incorporated by reference to Exhibit 10.4 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Security Agreement dated February 5, 2010 (Incorporated by reference to Exhibit 10.5 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Peaceful Procession Letter Agreement dated February 6, 2010 (Incorporated by reference to Exhibit 10.6 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Assignment Agreement dated June 9, 2010 (Incorporated by reference to Exhibit 10.7 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Consulting Agreement dated June 24, 2010 (Incorporated by reference to Exhibit 10.8 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Asset Purchase Agreement dated June 21, 2010 (Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Employment Agreement dated June 21, 2010 (Incorporated by reference to Exhibit 10.2 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) + Lock-Up Agreement dated June 21, 2010 (Incorporated by reference to Exhibit 10.3 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 24. 2010) Spinoff Agreement dated December 7, 2010* Amendment to Consulting Agreement dated December 13, 2010*+ Termination Letter dated March 11, 2011*+ Settlement and Release Agreement dated March 14, 2011* List of Subsidiaries* Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* * Filed herewith. + Management contract or compensatory plan or arrangement. 21 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: March 30, 2011 ECLIPS MEDIA TECHNOLOGIES, INC. By: /s/ Glenn Kesner Glenn Kesner Chief Executive Officer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. Dated: March 30, 2011 By: /s/ Glenn Kesner Glenn Kesner Chief Executive Officer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF ECLIPS MEDIA TECHNOLOGIES, INC. Reportof Independent Registered Public Accounting Firm
